Title: To Thomas Jefferson from James Monroe, 6 June 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond June 6. 1808.
                  
                  On information of the death of John Page which gained general belief here, I wrote you a letter two days since, which had relation to an object connected with that event. The present accounts contradict that report & as I hope & believe on good ground. I hasten therefore to correct the error into which I had been led.   You are I presume by this time return’d to Washington. I hope that you will not continue there at too late a season, especially if the advancing summer should prove as warm as its commenc’ment justifies the dread of. I shall take my family to Albemarle in a week or 10. days from this date, & I have it in contemplation to proceed in person to Kentuckey, to visit some lands wh. I have there, of real value, that have been placed by a failure to pay the taxes in my absence under some embarrassment. The trip is important to my interest, but I fear that my head woud be unequal to the exposure insident to it. I am dear Sir very respectfully & sincerely yr. friend & sert
                  
                     Jas. Monroe 
                     
                  
               